UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010 – January 31, 2011 Item 1.Schedule of Investments. FOUNTAINHEAD SPECIAL VALUE FUND SCHEDULE OF INVESTMENTS JANUARY 31, 2011 (Unaudited) AFA Shares Security Description Value Common Stock - 99.6% Consumer Discretionary - 9.8% Asbury Automotive Group, Inc. (a) $ Callaway Golf Company Sears Holdings Corporation (a) Consumer Staples - 19.7% Beckman Coulter, Inc. Bunge Limited Emergent BioSolutions Inc. (a) Intuitive Surgical, Inc. (a) Omnicare, Inc. PAREXEL International Corp. (a) Drugs/Pharmaceutical Preparations - 13.2% Cephalon, Inc. (a) Forest Laboratories, Inc. (a) Mylan Inc. (a) Energy - 6.8% CONSOL Energy Inc. Newpark Resources, Inc. (a) Financial - 13.2% GFI Group Inc. NYSE Euronext The NASDAQ OMX Group, Inc. (a) Weyerhaeuser Co. Industrials - 9.1% Orion Marine Group, Inc. (a) Owens-Illinois, Inc. (a) Textron Inc. Insurance Carriers - 2.7% Tower Group, Inc. Medical Products - 6.4% Hologic, Inc. (a) Wright Medical Group, Inc. (a) Technology - 9.7% Broadridge Financial Solutions, Inc. Medidata Solutions, Inc. (a) Nuance Communications, Inc. (a) Telecommunications - 9.0% Leap Wireless International, Inc. (a) NII Holdings, Inc. (a) Total Common Stock (Cost $8,161,176) Total Investments in Securities - 99.6% (Cost $8,161,176)* $ Other Assets & Liabilities, Net – 0.4% Net Assets – 100.0% $ (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2011. Valuation Inputs Investments in Securities Level 1 – Quoted Prices $ Level 2 – Other Significant Observable Inputs - Level 3 – Significant Unobservable Inputs - Total Investments $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. WATERVILLE LARGE CAP VALUE FUND SCHEDULE OF INVESTMENTS JANUARY 31, 2011 (Unaudited) Shares Security Description Value Common Stock - 100.2% Consumer Discretionary - 24.8% Apollo Group, Inc., Class A (a) $ Best Buy Co., Inc. Expedia, Inc. GameStop Corp., Class A (a) Gannett Co., Inc. H&R Block, Inc. Ross Stores, Inc. The Gap, Inc. The McGraw-Hill Cos., Inc. TJX Cos., Inc. Viacom, Inc., Class B Consumer Staples - 4.1% Lorillard, Inc. Reynolds American, Inc. Energy - 2.3% Diamond Offshore Drilling, Inc. Financial - 8.8% Federated Investors, Inc., Class B Janus Capital Group, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. (a) Healthcare - 26.6% AmerisourceBergen Corp. Biogen Idec, Inc. (a) Bristol-Myers Squibb Co. Cephalon, Inc. (a) Coventry Health Care, Inc. (a) Eli Lilly & Co. Gilead Sciences, Inc. (a) Humana, Inc. (a) Laboratory Corp. of America Holdings (a) Medtronic, Inc. Quest Diagnostics, Inc. WellPoint, Inc. (a) Industrials - 14.0% General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. SAIC, Inc. (a) Information Technology - 17.5% CA, Inc. Harris Corp. Hewlett-Packard Co. Microsoft Corp. SanDisk Corp. (a) Teradyne, Inc. (a) Texas Instruments, Inc. Visa, Inc., Class A Telecommunications - 2.1% Meredith Corp. Total Common Stock (b) (Cost $36,815,051) Total Long Positions - 100.2% (Cost $36,815,051)* $ Contracts Security Description Strike Price Exp. Date Value Written Options - (0.1)% Call Options Written - (0.1)% CBOE S&P 500 Index S&P 500 $ 02/11 CBOE S&P 500 Index S&P 500 02/11 CBOE S&P 500 Index S&P 500 02/11 Total Written Options - (0.1)% (Premiums Received $(77,576))* $ ) Other Assets & Liabilities, Net – 0.1% ) Net Assets – 100.0% $ (a) Non-income producing security. (b) All or a portion of this security is held as collateral for securities sold short. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2011. Investments at Value: Common Stock Other Financial Instruments** Level 1 $ $ ) Level 2 - - Level 3 - - TOTAL $ $ ) The Level 1 inputs displayed in this table are Common Stock and Written Options.Refer to Schedule of Investments for a further breakout of each security type. **Other Financial Instruments are derivative instruments not reflected in the Total Investments in Securities, such as written call options which are reported at their market value at period end date. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: March 11, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: March 11, 2011 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer
